UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1875



BLEMA DEKU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-379-761)


Submitted:    May 19, 2004                  Decided:   June 9, 2004


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wendtland, Assistant Director, Danielle Franco, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Blema Deku, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals (“BIA”)

denying her motion to reopen deportation proceedings.                 We have

reviewed the record and the BIA’s order and find that the BIA did

not abuse its discretion in denying Deku’s motion to reopen.                See

8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24

(1992).      Moreover,    despite   Deku’s   urgings,     we   do   not    have

jurisdiction to review the BIA’s order affirming without opinion

the immigration judge’s decision denying Deku’s applications for

asylum and withholding from removal. See 8 U.S.C. § 1252(b)(6)

(2000); Stone v. INS, 514 U.S. 386, 394, 405 (1995).

           Accordingly, we deny the petition for review on the BIA’s

reasoning.      See In re: Deku, No. A72-379-761 (BIA June 30, 2003).

We   dispense    with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 2 -